COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR RECONSIDERATION EN BANC

Appellate case name:      Rita J. Patterson v. Landry's Seafood Inn & Oyster Bar-Kemah d/b/a
                          Babins's Seafood House

Appellate case number:    01-12-00195-CV

Trial court case number: 980841

Trial court:              Co Civil Ct at Law No 3 of Harris County

Date motion filed:        September 19, 2013

Party filing motion:      Appellant, Rita J. Patterson

       It is ordered that the motion for en banc reconsideration is DENIED.


Judge’s signature: /s/ __Evelyn V. Keyes_____________________________
                     Acting for the Court

The en banc court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.


Date: November 26, 2013